DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 12 are presented for examination. Claims 1 - 12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element “100” in paragraph [0035], element “602” in paragraph [0039], element “616” in paragraph [0043], element “620” in paragraph [0045], element 622 in paragraph [0046], element “624” in paragraph [0047], and element 824 in paragraph [0056] are not shown in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 704 and 706 in FIG. 8, and elements 902, 904, 906, 908, 910, 912, and 914 in FIG. 9 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 5, 9, and 11 lack antecedent basis for “The reservoir” (Claim 1, line 14; Claim 5, line 17; Claim 9, lines 9 and 11; Claim 11, line 6 and 19).
	Suggested language: Amending the respective claims to recite “a reservoir”.

Dependent claims 2 - 4, 6 - 8, 10, and 12 are rejected due to inherited claim deficiencies of claims 1, 5, 9, and 11.

	Claim 1 lacks antecedent basis for “the whole life” (Clam 1, line 22).
	Suggested language: Amend the claim to recite “a whole life”.

Dependent claims 2 - 4 are rejected due to inherited claim deficiencies of claim 1.

	Claim 1 lacks antecedent basis for “The model” (Claim 1, line 22).
	Suggested language: Amend the claim to recite “a model”.

Dependent claims 2 - 4 are rejected due to inherited claim deficiencies of claim 1.

	Claim 1 lacks antecedent basis for “the operational limits” (Clam 1, line 23). 
	Suggested language: Amend the claim to recite “operational limits”.

Dependent claims 2 - 4 are rejected due to inherited claim deficiencies of claim 1.

	Claims 2, 6, and 7 lack antecedent basis for “the neural network” (Claim 2, lines 2 - 3; Claim 6, lines 2 - 3; Claim 7, line 1).
	Suggested language: Amend the claims to recite “the neural network algorithm” to correspond to language previously recited in independent claims 1 and 5, respectively, or amend the claims to recite “a neural network” for claims 2 and 6, as amending claim 6 would provide antecedent basis for claim 7, which depends from claim 6.

Dependent claim 3 is rejected due to inherited claim deficiencies of claim 2.

	Claims 9 and 11 lack antecedent basis for “the two datasets” (Claim 9, line 17; Claim 11, line 22).
	Suggested language: Amend the respective claims to identify the two datasets, for example, the reservoir historical production data and high-confidence reservoir sample data that is compared in the previous limitation of the claims.

Dependent claims 10 and 12 are rejected due to inherited claim deficiencies of claims 9 and 11.

	Claims 10 and 12 lack antecedent basis for “the product of formation permeability k and producing formation thickness h (kh)” (Claim 10, lines 3 - 4; Claim 12, lines 3 - 4).
	Suggested language: Amending the claim to recite “product of formation permeability k and producing formation thickness h (kh)”.

	Claim 11 lacks antecedent basis for “the pool of misallocated data” (Claim 11, line 27).
	Suggested language: Amend the claim to recite “a pool of misallocated data”.

Dependent claim 12 is rejected due to inherited claim deficiencies of claim 11.

	Claim 11 lacks antecedent basis for “the production well” (Claim 11, lines 29 - 30).
	Suggested language: Amend the claim to recite “a production well”.

Dependent claim 12 is rejected due to inherited claim deficiencies of claim 11.

	Claim 11 lacks antecedent basis for “the produced water” (Claim 11, line 31). 
	Suggested language: Amend the claim to recite “a produced water” or “produced water”.

Dependent claim 12 is rejected due to inherited claim deficiencies of claim 11.

	Claim 11 lacks antecedent basis for “the well” (Claim 11, line 31).
	Suggested language: Amend the claim to recite “a well”.

Dependent claim 12 is rejected due to inherited claim deficiencies of claim 11.

Claim 1, lines 19 - 24 recites: “replacing the identified misallocated historical production data in the reservoir training set with the high-confidence reservoir sample data to produce a revised training set. A machined is trained with known measurements of high confidence and an operational window for a well is established. The model is than subjected to the whole life of the well historical data and any data which fall out of the operational limits of the well are identified as misallocated data.” However, it is unclear if this should be one limitation, or a plurality of limitations due to the multiple periods (“.”) found. It is unclear if this should be one or a plurality of limitations, and is found to be vague and indefinite.

Dependent claims 2 - 4 are rejected due to inherited claim deficiencies of claim 1.

Claim 11, lines 25 - 32 recites: “retrain the neural network algorithm using the revised reservoir training set to improve the predictive ability of the reservoir simulation. The misallocated data is send back to the pool of misallocated data and using the back propagation algorithm it is assigned to the wells which has the potential of producing such results. E.g, if the saturation log does not show water but the production well shows water produced than the back propagation algorithm will track the produced water to the well who saturation logs with time indicate possible water breakthroughs.” However, it is unclear if this should be one limitation, or a plurality of limitations due to the multiple periods (“.”) found. It is unclear if this should be one or a plurality of limitations, and is found to be vague and indefinite.

Dependent claim 12 is rejected due to inherited claim deficiencies of claim 11.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1: The prior art of Ramgulam et al. (“Utilization of Artificial Neural Networks in the Optimization of History Matching”) discloses an increment of time used with input data, including input parameters, to train a neural network, and a change in time increments during longer training times, testing data, along with training data generated, which includes a reservoir from the Gulf of Mexico used as in a simulation, along with core data obtained from a reservoir, with different times are used to provide varying data with regards to the field performance, and differences between the base case performance or historical production, and simulation data, with Al-Fattah et al (“Predicting Natural Gas Production Using Artificial Neural Network”) adds specified threshold value that indicates all inputs contribute to the network model, along with Li et al. (CN 103177155 A) and Yi et al. (CN 103198354 A) adds sample collecting and he use of back propagation neural network.
	In addition, Jung et al (KR 101706245 B1) adds backpropagation neural network algorithm used to reduce an error.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“using the time-indexed discrepancy and a defined threshold discrepancy as inputs to a machine learning process to further train the neural network algorithm to identify reservoir historical production data whose discrepancy exceeds the threshold discrepancy and thereby constitutes misallocated historical production data; and
replacing the identified misallocated historical production data in the reservoir training set with the high-confidence reservoir sample data to produce a revised training set. 
A machined is trained with known measurements of high confidence and an operational window for a well is established. The model is than subjected to the whole life of the well historical data and any data which fall out of the operational limits of the well are identified as misallocated data.”

Claim 5: The prior art of Ramgulam et al. (“Utilization of Artificial Neural Networks in the Optimization of History Matching”) discloses an increment of time used with input data, including input parameters, to train a neural network, and a change in time increments during longer training times, testing data, along with training data generated, which includes a reservoir from the Gulf of Mexico used as in a simulation, along with core data obtained from a reservoir, with different times are used to provide varying data with regards to the field performance, and differences between the base case performance or historical production, and simulation data, with Al-Fattah et al (“Predicting Natural Gas Production Using Artificial Neural Network”) adds specified threshold value that indicates all inputs contribute to the network model, along with Li et al. (CN 103177155 A) and Yi et al. (CN 103198354 A) adds sample collecting and he use of back propagation neural network.
	In addition, Jung et al (KR 101706245 B1) adds backpropagation neural network algorithm used to reduce an error.
However, none of the references taken either alone or in combination with the prior art of record discloses:
	“a machine learning process running on the at least one processor, the machine learning process configured to use the time-indexed discrepancy and a defined threshold discrepancy as inputs to further train the neural network algorithm to identify reservoir historical production data whose discrepancy exceeds the threshold discrepancy and thereby constitutes misallocated historical production data, 
the machine learning process further configured to replace the identified misallocated historical production data in the reservoir simulation training set with the high-confidence reservoir sample data to produce a revised training set.”

Claim 9: The prior art of Ramgulam et al. (“Utilization of Artificial Neural Networks in the Optimization of History Matching”) discloses an increment of time used with input data, including input parameters, to train a neural network, and a change in time increments during longer training times, testing data, along with training data generated, which includes a reservoir from the Gulf of Mexico used as in a simulation, along with core data obtained from a reservoir, with different times are used to provide varying data with regards to the field performance, and differences between the base case performance or historical production, and simulation data, with Al-Fattah et al (“Predicting Natural Gas Production Using Artificial Neural Network”) adds specified threshold value that indicates all inputs contribute to the network model, along with Li et al. (CN 103177155 A) and Yi et al. (CN 103198354 A) adds sample collecting and he use of back propagation neural network.
	In addition, Jung et al (KR 101706245 B1) adds backpropagation neural network algorithm used to reduce an error.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“using a backpropagation algorithm to: 
compare reservoir historical production data to high-confidence reservoir sample data at corresponding position and time points;
compile a revised training set by replacing instances of reservoir historical production data with high-confidence reservoir sample data at corresponding position and time points at which differences between the two datasets, indicating misallocated historical production data, have been identified by the comparison; and
retrain the neural network algorithm using the revised training set to improve the predictive ability of the reservoir simulation.”

Claim 11: The prior art of Ramgulam et al. (“Utilization of Artificial Neural Networks in the Optimization of History Matching”) discloses an increment of time used with input data, including input parameters, to train a neural network, and a change in time increments during longer training times, testing data, along with training data generated, which includes a reservoir from the Gulf of Mexico used as in a simulation, along with core data obtained from a reservoir, with different times are used to provide varying data with regards to the field performance, and differences between the base case performance or historical production, and simulation data, with Al-Fattah et al (“Predicting Natural Gas Production Using Artificial Neural Network”) adds specified threshold value that indicates all inputs contribute to the network model, along with Li et al. (CN 103177155 A) and Yi et al. (CN 103198354 A) adds sample collecting and he use of back propagation neural network.
	In addition, Jung et al (KR 101706245 B1) adds backpropagation neural network algorithm used to reduce an error.
However, none of the references taken either alone or in combination with the prior art of record discloses:
	“compile a revised training set by replacing instances of reservoir historical production data with high-confidence reservoir sample data at corresponding position and time points at which differences between the two datasets, indicating misallocated historical production data, have been identified by the comparison; and 
retrain the neural network algorithm using the revised reservoir training set to improve the predictive ability of the reservoir simulation. The misallocated data is send back to the pool of misallocated data and using the back propagation algorithm it is assigned to the wells which has the potential of producing such results. E.g, if the saturation log does not show water but the production well shows water produced than the back propagation algorithm will track the produced water to the well who saturation logs with time indicate possible water breakthroughs”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
June 17, 2022